Citation Nr: 0419616	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  03-33 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for duodenal 
ulcer disease.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran had over 18 years of active military service when 
he retired in October 1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 2000 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).   

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.

First, the examinations conducted in April and May 2002, and 
in July 2000 do not provide an adequate basis upon which to 
adjudicate the veteran's claims for a compensable evaluation 
for his peptic ulcer disease and entitlement to TDIU.   The 
reports do not reflect that the examiners reviewed the claims 
file in conjunction with their examinations of the veteran.  
Moreover, the examinations conducted for the purposes of 
determining eligibility for TDIU do not contain opinions as 
to the veteran's employability or unemployability.

Second, the record concerning treatment afforded the veteran 
for his service connected conditions is incomplete.  VA 
treatment records are missing from April 2000 to October 
2001, and February 2002 to July 2002.  The veteran avers in 
his October 2003 substantive appeal that he requires constant 
medication to keep his gastrointestinal symptoms in check and 
that he still experiences daily heartburn and constant 
constipation, which he notes is documented.

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2003).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2003); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

VA regulations establish objective and subjective standards 
for an award of a TDIU.  When the veteran's schedular rating 
is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, under the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).

The Board thus finds it would be helpful to proffer the 
veteran current examinations, to include appropriate clinical 
testing and review of the claims file, in order ot determine 
the nature and extent of his current peptic ulcer disease, as 
well as all other service connected disabilities, and his 
employability, in totality.  See 38 C.F.R. § 3.159(c)(4) 
(2003).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claims.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who have treated the 
veteran for his service-connected peptic 
ulcer disease and all other service-
connected disabilities.  The RO should 
procure duly executed authorization for 
the release of private medical records.  
The RO should also request or tell the 
veteran to provide any evidence in his 
possession that pertains to his claims.  
Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).

2.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for these 
disabilities, including the prescription 
of medicine.  In particular, the RO 
should request all inpatient and 
outpatient records, to include any and 
all clinical medical records, for 
treatment accorded the veteran at VA 
Medical Center (VAMC) Orlando, Florida 
from 1999 to the present.

3.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations, by appropriate specialists 
to determine the nature and extent of his 
service-connected peptic ulcer disease, 
and to determine the nature and extent of 
all his other disabilities-service-
connected and nonservice-connected.  All 
indicated tests and studies should be 
performed.  If further additional 
examinations by specialists are 
indicated, they should be conducted.  The 
claims folder, including all newly 
obtained evidence, must be sent to the 
examiner(s) for review.

Concerning the claim for a compensable 
evaluation for the service-connected 
peptic ulcer disease, the examiner is 
requested to address the following:

?	Summarize the medical history, 
including the onset and course, of 
the service-connected peptic ulcer 
disease.
?	Describe any current symptoms and 
manifestations attributed to the 
service-connected peptic ulcer 
disease.
?	Complete any diagnostic and clinical 
tests required, and provide 
diagnoses for any and all 
gastrointestinal pathology 
identified.

Concerning the veteran's claim for TDIU, 
the examiner(s) are requested to address 
the following:

?	Identify all disabilities which 
impair the veteran's ability to gain 
and retain meaningful employment-
both service-connected and 
nonservice-connected-and give an 
assessment to the degree to which 
these disabilities impact the 
veteran's employment.
1.	If the examiner cannot make 
this determination, the 
examiner should so state.
2.	If the veteran is unemployable, 
the examiner is requested to so 
state, and give the disability 
or disabilities that render the 
veteran unemployable.  In 
addition, the examiner should 
render an opinion whether the 
service-connected disabilities 
alone prevent employment.  

4.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for a 
compensable evaluation for peptic ulcer 
disease and entitlement to TDIU, 
including consideration of and referral 
to Central Office for extraschedular 
consideration under 38 C.F.R. § 3.321 
(2003).

If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky, supra.  The veteran is reminded that it is his 
responsibility to appear for any and all scheduled 
examinations and that failure to do so could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2003).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




